Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 1 of 12 Page ID #:1



 1   LAQUER URBAN CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar No. 160913
 2   Email: Lovelace@luch.com
     225 South Lake Avenue, Suite 200
 3   Pasadena, California 91101-3030
     Telephone: (626) 449-1882 / Facsimile: (626) 449-1958
 4
     Counsel for Plaintiffs, Trustees of the Southern California
 5   IBEW-NECA Pension Plan, et al.
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   TRUSTEES OF THE SOUTHERN                       CASE NO.: 2:19-cv-6687
     CALIFORNIA IBEW-NECA PENSION
11   PLAN, TRUSTEES OF THE
     SOUTHERN CALIFORNIA IBEW-
12   NECA DEFINED CONTRIBUTION                      COMPLAINT FOR:
     TRUST FUND, TRUSTEES OF THE
13   SOUTHERN CALIFORNIA IBEW-
     NECA HEALTH TRUST FUND,                        1.   BREACH OF WRITTEN
14   TRUSTEES OF THE SOUTHERN                             COLLECTIVE
     CALIFORNIA IBEW-NECA                                 BARGAINING
15   SUPPLEMENTAL UNEMPLOYMENT
     BENEFIT TRUST FUND, TRUSTEES                         AGREEMENTS AND
16   OF THE LOS ANGELES COUNTY                            RELATED TRUST
     ELECTRICAL EDUCATIONAL AND                           AGREEMENTS; and
17   TRAINING TRUST FUND, TRUSTEES
     OF THE NATIONAL ELECTRICAL
18   BENEFIT FUND, TRUSTEES OF THE                  2.   VIOLATION OF § 515 OF
     SOUTHERN CALIFORNIA IBEW-                            ERISA [29 U.S.C.
19   NECA LABOR-MANAGEMENT
     COOPERATION COMMITTEE,                               §1132(e)(1)].
20   TRUSTEES OF THE NATIONAL
     NECA-IBEW LABOR-MANAGEMENT
21   COOPERATION COMMITTEE TRUST
     FUND, CONTRACT COMPLIANCE
22   FUND, and LOS ANGELES
     ELECTRICAL WORKERS CREDIT
23   UNION,
24                   Plaintiffs,
25             vs.
26   NOVOA ELECTRICA, INC., a
     California corporation,
27
                     Defendant.
28

                                                1
                                                                             COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 2 of 12 Page ID #:2



 1             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 2   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
 3   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
 4   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
 5   Trustees of the Los Angeles County Electrical Educational and Training Trust Fund,
 6   Trustees of the National Electrical Benefit Fund, Trustees of Southern California
 7   IBEW-NECA Labor-Management Cooperation Committee, Trustees of the National
 8   NECA-IBEW Labor-Management Cooperation Committee Trust Fund, Contract
 9   Compliance Fund, and Los Angeles Electrical Workers Credit Union complain and
10   allege as follows:
11                               JURISDICTION AND VENUE
12             1.   This Court has jurisdiction of this case pursuant to Section 502(e)(1) of
13   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
14   U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
15   civil actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA [29
16   U.S.C. §1132(a)(3)] to redress violations or enforce the terms of ERISA or an
17   employee benefit plan governed by ERISA. Such jurisdiction exists without respect
18   to the amount in controversy or the citizenship of the parties, as provided in Section
19   502(f) of ERISA [29 U.S.C. §1132(f)].
20             2.   This Court also has jurisdiction of this case pursuant to Section 301(a) of
21   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
22   §185(a)], which grants the United States original jurisdiction over suits for violation
23   of contracts between an employer and a labor organization in an industry affecting
24   commerce, without respect to the amount in controversy and the citizenship of the
25   parties.
26   ///
27   ///
28   ///
                                                  2
                                                                                     COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 3 of 12 Page ID #:3



 1             3.   Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA [29
 2   U.S.C. §1132(e)(2)], and Section 301(a) of the LMRA [29 U.S.C. §185(a)], in that
 3   this is the district in which the Plaintiffs’ trust funds are administered, in which the
 4   relevant acts took place, and in which moneys are due and payable.
 5             4.   To the extent this Complaint sets forth any state law claims, this Court
 6   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 7                                          PARTIES
 8             5.   Plaintiffs, Trustees of the Southern California IBEW-NECA Pension
 9   Plan, Trustees of the Southern California IBEW-NECA Defined Contribution Trust
10   Fund, Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees
11   of the Southern California IBEW-NECA Supplemental Unemployment Benefit Trust
12   Fund, Trustees of the Los Angeles County Electrical Educational and Training Trust
13   Fund, Trustees of the National Electrical Benefit Fund (“NEBF”), Trustees of the
14   Southern California IBEW-NECA Labor-Management Cooperation Committee (“So.
15   Cal. LMCC”), and Trustees of the National NECA-IBEW Labor-Management
16   Cooperation Committee Trust Fund (“National LMCC”) are the Trustees of express
17   trusts (“Trusts”) created pursuant to written Declarations of Trust (“Trust
18   Agreements”). Except for the NEBF and National LMCC, the Trust Agreements are
19   between various chapters of the International Brotherhood of Electrical Workers
20   (“IBEW”), including Local No. 11 (“Local 11”), and various chapters, including the
21   Los Angeles County chapter, of the National Electrical Contractors Association
22   (“NECA”), an employer association in the electrical industry in Southern California.
23   For the NEBF and the National LMCC, the Trust Agreements are between the
24   National Union of IBEW and the National NECA. The Trusts are now, and were at
25   all times material to this action, Labor-Management multiemployer trusts created and
26   maintained pursuant to §302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), except for the
27   So. Cal. LMCC and the National LMCC, which are Trusts created and maintained
28   pursuant to the Labor-Management Relations Act of 1947, as amended, and the
                                                 3
                                                                                   COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 4 of 12 Page ID #:4



 1   Labor-Management Cooperation Act of 1975. Plaintiffs, as Trustees of the express
 2   Trusts (except for the Trustees of the So. Cal. LMCC and the National LMCC), are
 3   “fiduciar[ies]” with respect to the Trusts as defined in Section 3(21)(A) of ERISA [29
 4   U.S.C. §1002(21)(A)]. The Trusts are administered by the Trustees of the Trusts in
 5   Los Angeles County. Plaintiff, Los Angeles Electrical Workers Credit Union is a
 6   state chartered credit union that collects employee authorized vacation payments
 7   pursuant to collective bargaining agreements entered into by Local 11 of the IBEW.
 8   Plaintiff, the Contract Compliance Fund, is administered by NECA and collects
 9   industry advancement funds pursuant to various collective bargaining agreements
10   entered into by various local unions of the IBEW and various chapters of NECA. All
11   Plaintiffs are collectively referred to herein as “Plaintiffs.”
12             6.    Plaintiffs are informed and believe, and thereon allege, that at all times
13   material herein Novoa Electric, Inc. (“Defendant”), has been a corporation duly
14   organized and existing by virtue of the laws of the State of California, with its
15   principal place of business located in La Verne, California.
16                  BARGAINING AGREEMENTS AND STATUS OF PARTIES
17             7.    Plaintiffs are informed and believe, and thereon allege, that on or about
18   February 1, 2019, Defendant signed a letter of assent wherein it agreed to be bound to
19   a collective bargaining agreement known as the Inside Wiremen’s Agreement entered
20   into by the Los Angeles County Chapter of NECA and Local 11 (“Master
21   Agreement”).
22             8.    Plaintiffs are informed and believe, and thereon allege, that the terms and
23   provisions of the Trust Agreements are incorporated by reference into the Master
24   Agreement, and/or that Defendant is otherwise bound to the terms and provisions of
25   the Trust Agreements.
26             9.    At all times material herein, Defendant has been obligated to the terms
27   and provisions of the Master Agreement and Trust Agreements.
28   ///
                                                   4
                                                                                      COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 5 of 12 Page ID #:5



 1             10.   Plaintiffs are informed and believe, and thereon allege, that Defendant is
 2   an “employer” as that term is defined in the Master Agreement and/or related Trust
 3   Agreements. Plaintiffs are informed and believe, and thereon allege, that Defendant is
 4   an “employer” as defined and used in Section 3(5) of ERISA [29 U.S.C. § 1002(5)],
 5   and, therefore, Defendant is “obligated to make contributions to a multiemployer
 6   plan” within the meaning of Section 515 of ERISA [29 U.S.C. § 1145]. Plaintiffs are
 7   informed and believe, and thereon allege, that Defendant is also an “employer”
 8   engaged in “commerce” in an “industry affecting commerce,” as those terms are
 9   defined and used in Sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1)
10   and 142(3)], and within the meaning and use of Section 301(a) of the LMRA [29
11   U.S.C. § 185(a)].
12                                 FIRST CLAIM FOR RELIEF
13                   (BREACH OF WRITTEN COLLECTIVE BARGAINING
14                   AGREEMENT AND RELATED TRUST AGREEMENTS)
15             11.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
16   1 through 10, above.
17             12.   Plaintiffs are informed and believe, and thereon allege, that by the terms
18   and provisions of the Master Agreement and/or related Trust Agreements, and at all
19   times material herein, Defendant agreed, and is and was obligated, to:
20                   12.1. Prepare and submit true, complete and accurate written monthly
21   contribution reports to Plaintiffs on or before a date certain of the calendar month
22   following the month in which the contributions and other amounts accrued showing: i)
23   the identities of employees performing work covered by the Master Agreement and/or
24   the Trust Agreements, ii) the number of hours worked by these employees, iii) the
25   rates of pay, iv) character of hours worked (e.g., straight time, over-time, etc.), and v)
26   based upon the hours worked or amounts paid to employees, the proper calculation of
27   the fringe benefit contributions, benefits and/or withholdings attributable to the same
28   employees.
                                                   5
                                                                                      COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 6 of 12 Page ID #:6



 1                   12.2. Pay to Plaintiffs fringe benefit contributions, benefits and/or
 2   withholdings on a monthly basis, and at specified rates for each hour worked by
 3   applicable employees. These amounts are considered delinquent if not received by
 4   Plaintiffs by the fifteenth of the month succeeding the month in which the work was
 5   performed. These amounts are due and payable at Plaintiffs’’ administrative offices in
 6   Commerce, California.
 7                   12.3. Permit Plaintiffs and its agents to conduct audits of payroll and
 8   related records in order to determine if fringe benefit contributions and other amounts
 9   have been properly paid to Plaintiffs pursuant to the Master Agreement and/or the
10   related Trust Agreements.
11             13.   The Master Agreement further provides that an employer can designate
12   up to two individuals as designated working members (“DWM”). Fringe benefit
13   contributions are paid on a DWM at the minimum rate of 153 hours per month, no
14   matter the number of hours actually worked in that month by the DWM. Monthly
15   Reports and fringe benefit contributions for DWM hours are due at the same time as
16   the regular (non-DWM) Monthly Reports. Defendant requested DWM status for
17   Carlos Novoa and Mr. Novoa was designated as a DMW effective February 1, 2019,
18   through April 2019.
19             14.   Defendant has breached the Master Agreement and/or the related Trust
20   Agreements by failing to submit, or timely submit, monthly contribution reports, both
21   DWM and non-DWM, and/or pay fringe benefit contributions during the months of
22   February 2019 through June 2019. As a result, Defendant owes Plaintiffs unpaid
23   fringe benefit contributions of at least $14,161.07 for DWM work performed in
24   February 2019 through April 2019.         The exact amount of unpaid fringe benefit
25   contributions will be established by proof at the trial herein.
26   ///
27   ///
28   ///
                                                  6
                                                                                   COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 7 of 12 Page ID #:7



 1             15.   Plaintiffs are informed and believe, and thereon allege, that on an
 2   ongoing basis, Defendant will and has continued to fail to pay to Plaintiffs the
 3   required fringe benefit contributions and other amounts owed. The amount of the
 4   additional unpaid contributions and other amounts owed will be established by proof
 5   at the trial herein.
 6             16.   As of the date of filing this Complaint, Defendant is “delinquent,” as that
 7   term is used in the Master Agreement and/or related Trust Agreements.
 8             17.   Pursuant to the Master Agreement, related Trust Agreements and/or §
 9   502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], Defendant is obligated to pay to
10   Plaintiffs liquidated damages for the detriment caused by the failure of Defendant to
11   pay or to pay in a timely manner fringe benefit contributions owed to Plaintiffs.
12   Plaintiffs are informed and believe, and thereon allege, that there is due and payable
13   from Defendant to Plaintiffs liquidated damages in an amount that will be established
14   by proof at the trial herein.
15             18.   Pursuant to the Master Agreement, related Trust Agreements and/or
16   § 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], Defendant owes Plaintiffs interest on
17   all unpaid or untimely paid fringe benefit contributions and related amounts from the
18   dates the sums were originally due to Plaintiffs to the date of judgment and post-
19   judgment. Plaintiffs are informed and believe, and thereon allege, that there is due
20   and payable from Defendant to Plaintiffs interest in an amount that will be established
21   by proof at the trial herein.
22             19.   By the Master Agreement, related Trust Agreements and/or § 502(g)(2)
23   of ERISA [29 U.S.C. § 1132(g)(2)], Defendant is obligated to pay all legal and
24   auditing costs, if any, in connection with any delinquency, whether incurred before or
25   after litigation is or was commenced.
26             20.   It has been necessary for Plaintiffs to engage legal counsel and incur
27   costs for the purpose of collecting said contributions and other amounts, and Plaintiffs
28   are entitled to their reasonable attorneys’ fees in connection therewith. Plaintiffs may
                                                   7
                                                                                      COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 8 of 12 Page ID #:8



 1   also incur audit costs in connection with Defendant’s delinquency. The exact amount
 2   of the legal fees and costs due and payable, and audit costs that may be incurred, have
 3   not been ascertained at this time. These amounts shall be established by proof at trial.
 4             21.   Pursuant to § 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the Court
 5   may grant such other legal or equitable relief as the Court deems appropriate. As part
 6   of Plaintiffs’ judgment, Plaintiffs request the Court to:
 7                   21.1. Order Defendant, its representatives, agents and associates, to
 8   provide a full and complete accounting for, and tracing the use of, all unpaid amounts
 9   owed pursuant to the Master Agreement and Trust Agreements, and identify all
10   property, real or personal, tangible or intangible, that are the profits from the unpaid
11   amounts, whether in whole or in part, of the use of any sums owed to Plaintiffs;
12                   21.2. Order Defendant, its representatives, agents and associates, to post
13   and deliver either a good faith deposit, or a performance bond issued in favor of
14   Plaintiffs, in an amount determined by the Court to be appropriate;
15                   21.3. Order the creation of a constructive trust for the full amount
16   determined to be due Plaintiffs on all applicable property of Defendant, and order the
17   transfer of the applicable property to Plaintiffs; and
18                   21.4. Order Defendant, its representatives, agents and associates, to pay
19   to Plaintiffs all amounts due Plaintiffs, including, but not limited to, the unpaid
20   contributions, benefits, withholdings, damages, legal fees, audit fees and other
21   expenses and damages incurred.
22             22.   Plaintiffs are also seeking injunctive relief, including, but not limited to, a
23   Temporary Restraining Order, Preliminary Injunction and/or Permanent Injunction:
24                   22.1. Ordering Defendant to submit the required monthly contribution
25   reports and remit the appropriate fringe benefit contributions and other amounts owed
26   to Plaintiffs on an ongoing basis;
27                   22.2. Enjoining Defendant from continuing to violate its duties under
28   ERISA (by failing to submit to an audit, and/or failing to submit the required monthly
                                                     8
                                                                                          COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 9 of 12 Page ID #:9



 1   contribution reports and remit the appropriate fringe benefit contributions and other
 2   amounts owed to Plaintiffs on an ongoing basis); and
 3                   22.3. Enjoining Defendant from employing employees covered under
 4   the Master Agreement and related Trust Agreements without properly reporting and
 5   remitting to Plaintiffs the amounts owed to Plaintiffs pursuant to those agreements.
 6                               SECOND CLAIM FOR RELIEF
 7                              (VIOLATION OF §515 OF ERISA)
 8             23.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
 9   1 through 22, inclusive of sub-paragraphs, above.
10             24.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
11   who is obligated to make contributions to a multiemployer plan under the terms of the
12   plan or under the terms of a collectively bargained agreement shall, to the extent not
13   inconsistent with law, make such contributions in accordance with the terms and
14   conditions of such plan or such agreement.”
15             25.   Defendant is an “employer” as defined and used in § 3(5) of ERISA [29
16   U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
17   within the meaning and use of § 515 of ERISA [29 U.S.C. § 1145].
18             26.   Plaintiffs are informed and believe, and thereon allege, that Defendant
19   violated its statutory mandated obligation to timely pay fringe benefit contributions
20   and other amounts to Plaintiffs. Plaintiffs are informed and believe, and thereon
21   allege, that there is due and payable from Defendant the fringe benefit contributions
22   and other amounts set forth in paragraphs 13 through 20, above.
23             27.   Defendant failed to timely cure its violation, and has since continued to
24   violate its statutory obligations.
25             28.   Pursuant to § 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any action
26   by a fiduciary in which judgment is found in favor of the Plan, the Court shall award
27   the Plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii) an
28   amount equal to the greater of, (a) interest on the unpaid contributions or (b)
                                                   9
                                                                                      COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 10 of 12 Page ID #:10



 1   liquidated damages provided for under the Plan in an amount not in excess of 20% (or
 2   such higher percentage as may be permitted under federal or state law) of the amount
 3   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
 4   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
 5   The exact amount of the unpaid contributions, benefits, withholdings, damages,
 6   reasonable attorneys’ fees, court costs, interest, liquidated damages, audit fees, and
 7   other expenses allowed by federal statute and owed by Defendant to Plaintiffs has not
 8   been ascertained at this time. These amounts shall be established by proof at the time
 9   of trial.
10             29.   As part of Plaintiffs’ judgment, Plaintiffs shall also request the relief set
11   forth in paragraphs 21-22, inclusive of sub-paragraphs, above.
12                                               PRAYER
13             WHEREFORE, Plaintiffs pray for judgment as follows:
14             1.    For unpaid fringe benefit contributions totaling at least $14,161.07, other
15   damages, liquidated damages, and other amounts due in amounts proved at the time of
16   trial;
17             2.    For interest at the applicable rate on all amounts due from their respective
18   due dates and thereafter post-judgment;
19             3.    For audit costs incurred;
20             4.    For reasonable attorneys’ fees;
21             5.    For costs of suit incurred herein;
22             6.    For such additional relief as this Court deems just and proper, including,
23   but not limited to, the following:
24                   6.1.   An Order directing Defendant, its representatives, agents and
25   associates, to provide a full and complete accounting for, and tracing the use of, all
26   unpaid amounts owed pursuant to the Master Agreement and Trust Agreements, and
27   identify all property, real or personal, tangible or intangible, that are the profits from
28   the unpaid sums due, whether in whole or in part, of the use of any unpaid amounts
                                                   10
                                                                                        COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 11 of 12 Page ID #:11



 1   owed;
 2                  6.2.   An Order directing Defendant, its representatives, agents and
 3   associates, to post and deliver either a good faith deposit, or a performance bond
 4   issued in favor of Plaintiffs, in an amount determined by the Court to be appropriate;
 5                  6.3.   An Order for the creation of a constructive trust in favor of
 6   Plaintiffs on all applicable property of Defendant, up to the full amount found due by
 7   Defendant to Plaintiffs, and an Order for the transfer of the applicable property to
 8   Plaintiffs; and
 9                  6.4.   An Order directing Defendant, its representatives, agents and
10   associates, to pay to Plaintiffs all amounts due Plaintiffs, including, but not limited to,
11   the unpaid contributions, benefits, withholdings, damages, legal fees, audit fees and
12   other expenses and damages incurred.
13             7.   For injunctive relief, including but not limited to a Temporary
14   Restraining Order, Preliminary Injunction and/or Permanent Injunction:
15                  7.1    Ordering Defendant to submit the required monthly contribution
16   reports and remit the appropriate fringe benefit contributions and other amounts due to
17   Plaintiffs on an ongoing basis;
18                  7.2    Enjoining Defendant from continuing to violate its duties under
19   ERISA (by failing to submit to an audit and failing to submit the required monthly
20   contribution reports and remit the appropriate fringe benefit contributions and other
21   amounts due to Plaintiffs on an ongoing basis); and
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 11
                                                                                      COMPLAINT
     1371406
Case 2:19-cv-06689-CJC-MRW Document 1 Filed 08/01/19 Page 12 of 12 Page ID #:12



 1                   7.3    Enjoining Defendant from employing employees covered under
 2   the Master Agreement and related Trust Agreements without properly reporting and
 3   making the required payments to Plaintiffs.
 4

 5   DATED: August 2 , 2019                      LAQUER URBAN CLIFFORD & HODGE LLP
 6
                                                 By: /s/ Susan Graham Lovelace
 7                                                     Susan Graham Lovelace
 8                                                     Attorneys for Plaintiffs

 9

10

11                                    WAIVER OF JURY TRIAL

12             Plaintiffs hereby waive a jury trial in this action.

13

14   DATED: August 2, 2019                     LAQUER URBAN CLIFFORD & HODGE LLP

15                                             By /s/ Susan Graham Lovelace
16                                                  Susan Graham Lovelace
                                                    Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28

                                                     12
                                                                                  COMPLAINT
     1371406
